4/18/2019
       Case                                                    Form 17:21:44 Main Document Page 1 of 3
                    19-11043 Doc 5 Filed 04/18/19 Entered 04/18/19



      Fill in this information to identify your case:

       Debtor 1                    Gabriel                               Ruiz
                                   First Name           Middle Name     Last Name

       Debtor 2                    Erika                Y                Ruiz
       (Spouse, if filing)         First Name           Middle Name     Last Name

       United States Bankruptcy Court for the:                    Eastern District of Louisiana

       Case number                                                                                                                    ❑    Check if this is an
       (if known)                                                                                                                          amended filing


     Official Form 106C
     Schedule C: The Property You Claim as Exempt                                                                                                                   04/19
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
     property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fil
     out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (
     known).

     For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar
     amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit.
     Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount.
     However, if you claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
     property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


      Part 1: Identify the Property You Claim as Exempt

           Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      1.
           ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
           ❑
           ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

      2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

      Brief description of the property and line on             Current value of the    Amount of the exemption you claim         Specific laws that allow exemption
      Schedule A/B that lists this property                     portion you own
                                                                Copy the value from     Check only one box for each exemption.
                                                                Schedule A/B
      Brief description:
       Debtors' principal residence                                      $174,000.00
                                                                                        ❑                                        La. Const. Art. 12, § 9; La. Rev. Stat.
       42266 Blyth Ave. Ponchatoula, LA 70454                                           ✔
                                                                                        ❑   100% of fair market value, up        § 20:1
                                                                                            to any applicable statutory limit
      Line from
                             1.1                                                                   $35,000.00
      Schedule A/B:

      Brief description:
       2008 Toyota Highlander                                               $7,200.00
                                                                                        ❑                                        La. R.S. § 13:3881(A)(7)
                                                                                        ✔
                                                                                        ❑   100% of fair market value, up
      Line from                                                                             to any applicable statutory limit
      Schedule A/B:          3.1                                                                     $7,500.00

      3.   Are you claiming a homestead exemption of more than $170,350?
           (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           ✔ No
           ❑
           ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
             ❑ No
             ❑ Yes




     Official Form 106C                                           Schedule C: The Property You Claim as Exempt                                                   page 1 o




https://app.jubileepro.com                                                                                                                                            1/3
4/18/2019
       Case                                                 Form 17:21:44 Main Document Page 2 of 3
                 19-11043 Doc 5 Filed 04/18/19 Entered 04/18/19


      Debtor 1             Gabriel                                  Ruiz
      Debtor 2             Erika             Y                      Ruiz                                           Case number (if known)
                           First Name         Middle Name            Last Name


      Part 2: Additional Page

      Brief description of the property and line on         Current value of the     Amount of the exemption you claim          Specific laws that allow exemption
      Schedule A/B that lists this property                 portion you own
                                                            Copy the value from      Check only one box for each exemption.
                                                            Schedule A/B
      Brief description:
                                                                                     ✔
                                                                                     ❑               $2,500.00                 La. R.S. § 13:3881(A)(4)
       Furniture, linens, appliances                                    $2,500.00
                                                                                     ❑   100% of fair market value, up
      Line from                                                                          to any applicable statutory limit
      Schedule A/B:         6

      Brief description:
                                                                                     ✔
                                                                                     ❑                 $0.00                   La. R.S. § 13:3881(A)(2)
       1 Taurus handgun, .357 revolver, ammunition                         $200.00
                                                                                     ❑   100% of fair market value, up
      Line from                                                                          to any applicable statutory limit
      Schedule A/B:         10
                                                                                     ✔
                                                                                     ❑                $200.00                  La. R.S. § 13:3881(A)(4)
                                                                                     ❑   100% of fair market value, up
                                                                                         to any applicable statutory limit


      Brief description:
                                                                                     ✔
                                                                                     ❑                $400.00                  La. R.S. § 13:3881(A)(4)
       Basic clothing                                                      $400.00
                                                                                     ❑   100% of fair market value, up
      Line from                                                                          to any applicable statutory limit
      Schedule A/B:         11

      Brief description:
                                                                                     ✔
                                                                                     ❑               $3,600.00                 La. R.S. § 13:3881(A)(5)
       Wedding/engagement                                               $3,600.00
                                                                                     ❑   100% of fair market value, up
      Line from                                                                          to any applicable statutory limit
      Schedule A/B:         12

      Brief description:
       1 dog                                                                 $0.00
                                                                                     ❑                                         La. R.S. § 13:3881(A)(4)
                                                                                     ✔
                                                                                     ❑   100% of fair market value, up
      Line from                                                                          to any applicable statutory limit
      Schedule A/B:         13

      Brief description:
       Wife through former employer                                    $28,629.06
                                                                                     ❑                                         La. R.S. § 13-3881(D)
                                                                                     ✔
                                                                                     ❑   100% of fair market value, up
      Line from                                                                          to any applicable statutory limit
      Schedule A/B:         21

                                                                                     ❑                                         11 U.S.C. § 522(b)(3)(C)
                                                                                     ✔
                                                                                     ❑   100% of fair market value, up
                                                                                         to any applicable statutory limit


      Brief description:
       Military IRA                                                    $13,530.87
                                                                                     ❑                                         La. R.S. § 13-3881(D)
                                                                                     ✔
                                                                                     ❑   100% of fair market value, up
      Line from                                                                          to any applicable statutory limit
      Schedule A/B:         21

                                                                                     ❑                                         11 U.S.C. § 522(b)(3)(C)
                                                                                     ✔
                                                                                     ❑   100% of fair market value, up
                                                                                         to any applicable statutory limit


                                                                                     ✔
                                                                                     ❑                 $0.00                   38 U.S.C. § 5301
                                                                                     ❑   100% of fair market value, up
                                                                                         to any applicable statutory limit



     Official Form 106C                                       Schedule C: The Property You Claim as Exempt                                                page 2 o




https://app.jubileepro.com                                                                                                                                     2/3
4/18/2019
       Case                                                  Form 17:21:44 Main Document Page 3 of 3
                  19-11043 Doc 5 Filed 04/18/19 Entered 04/18/19


      Debtor 1             Gabriel                                  Ruiz
      Debtor 2             Erika             Y                      Ruiz                                          Case number (if known)
                           First Name         Middle Name            Last Name


      Part 2: Additional Page

      Brief description of the property and line on         Current value of the    Amount of the exemption you claim          Specific laws that allow exemption
      Schedule A/B that lists this property                 portion you own
                                                            Copy the value from     Check only one box for each exemption.
                                                            Schedule A/B

      Brief description:
       Military Thrift Savings Plan                                    $25,935.35
                                                                                    ❑                                         La. R.S. § 13-3881(D)
                                                                                    ✔
                                                                                    ❑   100% of fair market value, up
      Line from                                                                         to any applicable statutory limit
      Schedule A/B:         21

                                                                                    ❑                                         11 U.S.C. § 522(b)(3)(C)
                                                                                    ✔
                                                                                    ❑   100% of fair market value, up
                                                                                        to any applicable statutory limit


                                                                                    ✔
                                                                                    ❑                 $0.00                   38 U.S.C. § 5301
                                                                                    ❑   100% of fair market value, up
                                                                                        to any applicable statutory limit


      Brief description:
       Military term life policy                                            $0.00
                                                                                    ❑                                         La. R.S. § 22:912(A)
                                                                                    ✔
                                                                                    ❑   100% of fair market value, up
      Line from                                                                         to any applicable statutory limit
      Schedule A/B:         31

      Brief description:
       AFMA term policy (husband)                                           $0.00
                                                                                    ❑                                         La. R.S. § 22:912(A)
                                                                                    ✔
                                                                                    ❑   100% of fair market value, up
      Line from                                                                         to any applicable statutory limit
      Schedule A/B:         31




                                                                             $117,295.28




     Official Form 106C                                       Schedule C: The Property You Claim as Exempt                                               page 3 o




https://app.jubileepro.com                                                                                                                                    3/3
